I concur in the opinion of Mr. Justice Hall in this case, and desire to add that the testimony of the prosecutrix (a Japanese woman) is such that it is extremely doubtful in my mind if it would support the verdict. She had been a prostitute, living in a house of prostitution, for some time before she claimed to have married defendant. She afterward, apparently with the knowledge and consent of defendant, returned to her former mode of *Page 338 
life. Evidently some trouble arose between the prosecutrix and defendant, either by reason of his appropriating or using money of her earnings, or otherwise. It appears from the record that she had the defendant arrested twice before the present charge — once for embezzlement, and failing in that, for bigamy, and finally, being unsuccessful in that, for the present crime of placing her in a house of prostitution. That statute provides (Pen. Code, sec. 266g): "Every man who, by force, intimidation, threats, persuasion, promises, or any other means, places or leaves . . . his wife in a house of prostitution . . . is guilty of a felony and punishable by imprisonment in the state prison for not less than three nor more than ten years." It was evidently the purpose of the legislature to punish the man who is so lost to all principles of decency as to force, intimidate or persuade his wife to live in a house of prostitution, and for the purpose of protecting the innocent and virtuous wife. It could not have been intended for the punishment of a man who marries a prostitute and continues to live with her in a house of prostitution, which abode she voluntarily selected. In such case the man has not by his act caused his wife to enter and enlist in the army of prostitutes who ply their vocation. She was already there; and while it is a low order of man who will live with such a woman, the statute does not make it a crime to do so.